Citation Nr: 1229228	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  06-25 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a psychiatric disorder to include schizophrenia and passive-aggressive personality disorder.  

2.  Entitlement to service connection for posttraumatic stress disorder.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 12, 1975, to October 20, 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in June 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In May 2009, the Veteran testified at a hearing at the RO before a Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

In August 2010, the Board promulgated a decision with regard to six issues that were on appeal and remanded for additional development the remaining two issues listed on the first page of this document.  

In its decision in August 2010, the Board referred to the RO for appropriate action the claim for disability compensation pursuant 38 U.S.C.A. § 1151.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.


REMAND

In May 2009, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board. 

Under 38 U.S.C.A. § 7107(c), the Veterans Law Judge who conducted the hearing must participate in the decision made on the appeal. 




In accordance with 38 U.S.C.A. § 7107(c), the Board afforded the Veteran the opportunity to have another hearing before a Veterans Law Judge who would decide his appeal.  In March 2012, the Veteran notified the Board that he wanted another hearing. 

Accordingly, the case is REMANDED for the following action: 

Schedule the Veteran for a hearing at the RO before a Veterans Law Judge. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



